Order entered April 2, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01435-CV

                                THOMAS J. ELLIS, Appellant

                                               V.

                    THE RENAISSANCE ON TURTLE CREEK
                CONDOMINIUM ASSOCIATION, INC., ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-10227

                                           ORDER
       The Court has before it appellee The Renaissance on Turtle Creek Condominium

Association, Inc.’s March 29, 2013 unopposed first motion for extension of time to file its brief.

The Court GRANTS the motion and ORDERS appellee to file its brief by May 17, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE